Citation Nr: 1047893	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus.  


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from November 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The Veteran's hearing loss in the right ear is productive of 
a puretone threshold average no higher than 51 with speech 
recognition ability of 96 percent.

2.  The Veteran's hearing loss in the left ear is productive of a 
puretone threshold average no higher than 54 with speech 
recognition ability of 94 percent.

3.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum authorized under 
Diagnostic Code 6260.  

4.  Neither the Veteran's bilateral hearing loss nor tinnitus 
represents an exceptional disability picture.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.86, Diagnostic Code 
6100 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. §1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7 and 4.87, Diagnostic Code 6260 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment in order 
to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be veteran specific."  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  In addition, the Federal Circuit 
determined that "while a veteran's 'daily life' evidence might 
in some cases lead to evidence of impairment in earning capacity, 
the statutory scheme does not require such evidence for proper 
claim adjudication."  Id.  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a veteran of alternative 
diagnostic codes or potential 'daily life' evidence, we vacate 
the judgments."  Id.

Initially the Board notes that the Veteran's claim for a 
disability rating in excess of 10 percent for tinnitus was 
originally one for service connection.  Thus his claim on appeal 
arises from his disagreement with the initial evaluation 
following the grant of service connection for tinnitus.  Courts 
have held that, once service connection is granted, the claim is 
substantiated and additional notice is not required.  Thus any 
defect in notice as to this claim is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

As for the Veteran's claim for a compensable disability rating 
for bilateral hearing loss, notice was initially sent to him in 
March 2006, prior to the initial adjudication of his claim, that 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also advised that should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  Id., 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary to 
establish entitlement to an effective date should benefits be 
granted.    

The Board acknowledges that the notice letter sent to the Veteran 
in March 2006 did not fully meet the requirements set forth in 
Vazquez-Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice to the Veteran.  However, 
content-compliant notice was provided to the Veteran in April 
2009, and his claim was subsequently adjudicated in October 2009.  
Thus, the Board finds that any deficiency in notice has been 
cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  The 
Board may therefore proceed to adjudicate the Veteran's claim 
without prejudice to him.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence.

The duty to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in August 2006, 
June 2007 and April 2009.  Significantly, the Board observes that 
he does not report that the condition has worsened since he was 
last examined, and thus a remand is not required solely due to 
the passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  Furthermore, the reports of these examinations 
reflect that the examiners reviewed the Veteran's past medical 
history, recorded his current complaints, conducted appropriate 
physical examinations, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that these examination reports 
are adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  


Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran.  Additional efforts to assist or notify 
him would serve no useful purpose.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits of 
his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board acknowledges that the United States Court of Appeals 
for Veterans Claims (Court) has held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is 
considered competent and sufficient to establish a diagnosis of a 
condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).



Bilateral Hearing Loss

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for impaired 
hearing is derived from the application in sequence of two 
tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table 
VI correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the correlation.  
Each Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  The 
table is applied separately for each ear to derive the values 
used in Table VII.  Table VII prescribes the disability rating 
based on the relationship between the values for each ear derived 
from Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under certain circumstances, Table VIa is used to evaluate 
hearing loss.  The first is when the examiner certifies that use 
of the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc.  38 C.F.R. § 4.85(c).  The second circumstance is when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
38 C.F.R. § 4.86(a).  Finally, Table VIa may be used when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  When 
either criteria are met under 38 C.F.R. § 4.86, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  The Board notes that none of the audiometric 
evaluations in the claims file demonstrate that these special 
provisions have been met.  Consequently, the Board need only 
utilize Table VI in evaluating the Veteran's bilateral hearing 
loss.

Medical evidence of record consists of VA treatment records, a 
January 2007 private audio evaluation report, and the reports of 
three VA audio examinations conducted in August 2006, June 2007 
and April 2009.

On the audiological evaluation taken in conjunction with the 
August 2006 VA audio examination, relevant pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
55
65
50
LEFT
30
35
45
65
44

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  The 
examiner diagnosed the Veteran to have mild to moderately severe 
sensorineural hearing loss bilaterally.  Speech reception 
thresholds were noted to be in good agreement with three 
frequency puretone bilaterally.  

When applying these audiometric findings to Table VI, the numeric 
designation of the Veteran's hearing impairment in the right ear 
is I and in the left ear is I.  Applying these numeric 
designations to Table VII, the result shows the Veteran is only 
entitled to a zero percent evaluation for his bilateral hearing 
loss.  

On the audiological evaluation taken in conjunction with the June 
2007 VA audio examination, relevant pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
45
50
65
49
LEFT
40
40
55
75
53

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
examiner diagnosed the Veteran to have mild to moderately severe 
sensorineural hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  He indicated that 
the audiologic findings did not indicate the presence of an ear 
or hearing problem that warranted medical follow-up or a 
condition which, if treated, might change hearing thresholds.  

When applying these audiometric findings to Table VI, the numeric 
designation of the Veteran's hearing impairment in the right ear 
is I and in the left ear is I.  Applying these numeric 
designations to Table VII, the results of this audiometric 
evaluation show that the Veteran is only entitled to a zero 
percent evaluation for his bilateral hearing loss.

On the audiological evaluation taken in conjunction with the 
April 2009 VA audio examination, relevant pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
55
65
51
LEFT
40
45
60
70
54

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  The 
examiner diagnosed the Veteran to have mild to moderately severe 
sensorineural hearing loss bilaterally.  He indicated that the 
audiologic findings did not indicate a condition which, if 
treated, might cause a change in hearing thresholds.  

When applying these audiometric findings to Table VI, the numeric 
designation of the Veteran's hearing impairment in the right ear 
is I and in the left ear is 1.  Applying these numeric 
designations to Table VII, the results of this audiometric 
evaluation show that the Veteran is only entitled to a zero 
percent evaluation for his bilateral hearing loss.

The VA treatment records indicate the Veteran's hearing loss was 
treated with hearing aids, but there are no reports of 
audiometric testing having been conducted at the VA Medical 
Center.  

The Veteran also submitted the report of a private audiometric 
evaluation conducted in January 2007.  The Board notes that this 
report fails to provide sufficient data to use in evaluating the 
Veteran's bilateral hearing loss.  For example, there is no 
puretone threshold reported at 3000 Hertz.  In addition, with 
regard to the speech discrimination, the report indicates the NU-
6 word list was used rather than the Maryland CNC, which is 
required by VA regulation for rating purposes.  Nevertheless, the 
Board finds that, after considering the results of this 
audiometric evaluation, that it is consistent with the VA 
examination results.  In other words, it does not demonstrate any 
unusual hearing loss pattern not shown by the VA examinations.  

Based upon the foregoing, the Board finds that the evidence fails 
to establish that the Veteran's bilateral hearing loss warrants a 
compensable disability rating under VA's rating schedule.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in the 
present case as the evidence fails to present such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  In other words, the disability 
picture presented in the record is adequately contemplated by the 
rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  The evidence shows the Veteran has bilateral 
sensorineural hearing loss.  It does not show, nor does the 
Veteran contend, that his disability picture is not adequately 
contemplated by the rating schedule.  The medical evidence 
clearly shows that the Veteran has no unusual symptoms or 
characteristics of his bilateral hearing loss.  The Veteran's 
complaints essentially are that he has difficulty hearing in 
groups or in the presence of competing noise; that he requires 
frequent repetitions in conversation; and that he has difficult 
hearing over the phone, the television or at long distances.  The 
Board also notes the statements by the Veteran's wife and 
daughter as to his hearing problems including having difficulty 
hearing people unless they are right in front of him and that he 
has been mocked by others because of his problem hearing.  These 
reports correspond with the severity of the Veteran's hearing 
loss as shown by the audiometric findings and the need for the 
use of hearing aids but fails to demonstrate that the Veteran's 
bilateral hearing loss is inadequately evaluated by the rating 
schedule.  Furthermore, the evidence does not show that the 
Veteran has marked interference with employment due to his 
bilateral hearing loss.  Although none of the current evidence 
indicates the Veteran's employment history, a May 2004 VA 
examination indicates that the Veteran worked operating heavy 
construction equipment for 32 years after service.   There is no 
evidence indicating that his bilateral hearing loss  caused any 
interference with that employment.  Finally, the evidence does 
not show that the Veteran has had frequent periods of 
hospitalization or treatment due to his bilateral hearing loss 
that have interfered with his employment or daily life.  He has 
not contended otherwise.

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   Thus 
the Board finds that evidence fails to establish that the 
Veteran's disability picture is so extraordinary that the VA 
rating schedule is inadequate for evaluating it.  Consequently, 
the evidence is against referral of the Veteran's claim for 
extraschedular consideration.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against assigning a compensable 
disability rating for the Veteran's bilateral hearing loss.  The 
Board notes that the Veteran's statements appear to indicate that 
he equates the zero percent disability rating with a failure to 
acknowledge that he has hearing loss.  That is not the case.  VA 
has already acknowledged that the Veteran has service-related 
bilateral hearing loss by granting service connection for such a 
disability.  Rather the issue before the Board is the severity of 
this service-connected disability and its affect on the Veteran's 
industrial capacity.  Thus, the Board's finding that a 
compensable disability rating is not warranted is not a failure 
to acknowledge the Veteran's hearing loss but is merely a 
determination, based upon the evidence, that his hearing loss is 
not severe enough to warrant a compensable disability rating.

The preponderance of the evidence being against the Veteran's 
claim for a compensable disability rating for his service-
connected bilateral hearing loss, the benefit of the doubt 
doctrine is not for application.  Consequently, the Veteran's 
claim must be denied.

Tinnitus

The Veteran contends that his tinnitus warrants a disability 
rating higher than 10 percent.  He has reported that his tinnitus 
is bilateral, constant and so severe as to be rated a 9/10 on a 
scale from 1 to 10.  He reports coping with his tinnitus by 
trying to not think about it and by trying to keep distracted.  
He has also reported that his tinnitus gets on his nerves and is 
driving him crazy.  He has also alleged that his tinnitus causes 
him to have headaches.

Diagnostic Code 6260 only provides for a 10 percent disability 
rating for recurrent tinnitus.  38 C.F.R. § 4.87.  There are no 
alternative Diagnostic Codes to evaluate tinnitus.  Thus, there 
is no legal basis upon which to award a higher schedular 
evaluation for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (holding that VA regulation does not permit 
separate evaluation for each ear for bilateral tinnitus).

However, the Board must still consider whether referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
warranted.  In the present case, the Board finds it is not as the 
evidence fails to present such an exceptional disability picture 
that the available schedular evaluations for that disability are 
inadequate.  In other words, the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds 
that the medical evidence establishes that the Veteran's tinnitus 
is adequately evaluated by the rating schedule.  

The Veteran has alleged that his tinnitus is so bad that it is 
getting on his "nerves" and making him "crazy."  The Board 
notes that the Veteran is service-connected for PTSD and, thus, 
any effect that his tinnitus has on his "nerves" or makes him 
"crazy" (i.e., the extent that the Veteran's tinnitus 
aggravates his PTSD) would be taken into account in evaluating 
his PTSD rather than his tinnitus.  The Veteran has also alleged 
that his tinnitus causes headaches.  However, the medical 
evidence is silent for any complaints of and treatment for 
headaches or for any medical opinion relating any headaches to 
the Veteran's tinnitus.  The Veteran, as a mere lay person, is 
not competent to render an opinion as to the etiology of his 
headaches because such requires medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or opinions); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Consequently, the Veteran's statements relating the etiology of 
any headaches to his tinnitus is of no probative value.  The 
Board finds, therefore, that the evidence fails to establish that 
the Veteran's disability picture relating to his service-
connected tinnitus is so extraordinary or exceptional as to 
render the VA rating schedule inadequate for rating this 
disability.

Furthermore, the evidence does not show that the Veteran has 
marked interference with employment due to his tinnitus.  In 
fact, the record shows the Veteran reported that he had worked as 
a heavy construction equipment operator for 32 years.  There is 
no indication in the record that the Veteran lost any significant 
time from his employment or that his employment was affected by 
his service-connected tinnitus.  Nor does the evidence show that 
the Veteran has had frequent periods of hospitalization or 
treatment due to his tinnitus that have interfered with his 
employment or daily life.  

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   Thus 
the Board finds that the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against awarding a disability rating in excess 
of 10 percent for the Veteran's service-connected tinnitus.  The 
preponderance of the evidence being against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


